26200 American Drive, Suite 40 Southfield, MI 48034-6173 Phone248-355-0280 Fax 248-355-015/ Web www.uhy-us.corn April 17, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Commissioners: We have read the statements made by Map V Acquisition, Inc., which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the Company's Form 8-K/A report filed on or about April 17, 2008. We agree with the statements concerning our Firm in such Form 8-K/A. Very truly yours, a /s/ UHY LLP UHY LLP An Independent Member at Urbach Hacker Young International Limited
